DETAILED ACTION
	The Information Disclosure Statements filed on January 14, 2021 and September 21, 2021 have both been reviewed and considered by the Examiner.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bounds (US 2009/005188).
Bounds discloses a rail threader workhead for attachment to an end of a rail machine boom, as stated in the abstract where a thread box is mounted to an end of a manipulating arm. The threader is configured for placing a railroad rail upon a section of railroad ties, as stated in paragraph 0011. The threader workhead is comprised of a first apparatus, in the form of an inner arm 54 for mounting to the end of the rail machine boom and pivotable in a vertical pitch direction as defined by axis 66. A second apparatus, in the form of an outer arm 56 extends from the first apparatus, arm 54, and pivots in a horizontal yaw defined by axis 62. A third apparatus, in the form of a thread box 64, extends from the second apparatus, the third apparatus comprising a pair of roller assemblies 28 which engage the railroad rail 36. The third apparatus configured to pivot in a cant or roll direction about axis 120. The first, second, and third apparatus are each equipped with respective hydraulic cylinders to operate independently of one another. As described in paragraphs 0080-0081 the first, second, and third apparatus are configured to operate simultaneously, and in series, with one another as rails are continuously thread from a storage car through the thread workhead. The apparatus is further comprised of first hydraulic cylinders 74 that operate to pivot about a vertical axis that intersects a longitudinal axis of each of the first hydraulic cylinders. The apparatus is further comprised of second hydraulic cylinders 100 that operate to pivot about a horizontal axis that intersects a longitudinal axis of each of the second hydraulic cylinders. The apparatus is further comprised of the third apparatus including a pair of third hydraulic cylinders 138 to actuate the pair of roller assemblies to engage the railroad rail. The threader workhead is further comprised of a pair of roller arms, in the form of jaws 130 that are pivotably attached to a cant or roll apparatus of the third apparatus where an upper end of each of the third hydraulic cylinders is connected to the cant or roll apparatus, by way of horizontal shafts 134, and a lower end of each of the third hydraulic cylinders is connected to a respective roller arm by way of jaw frame 132. The roller arms are connected to a plurality of roller assemblies in the form of base rollers 140, support rollers 141 and flange side rollers 144; with the rollers further being supported by rollers bearings 136. The threader apparatus is further comprised of the first apparatus pivoting about a first horizontal pin that is perpendicular to a longitudinal axis of the rail machine boom and the second apparatus pivots about a vertical pin, and the third apparatus pivots about a second horizontal pin that is perpendicular to the first horizontal pin. The respective pin assemblies 92 are shown in figure 4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bounds (US 2009/005188).
Bounds discloses the rail threader workhead as described above. However, Bounds does not specifically state that the cylinder assemblies are in pairs and only shows single cylinders for the respective apparatus. It is well known in the art that railway maintenance devices can operate with multiple hydraulic cylinders to increase the movement efficiency of the tools. It therefore would have been an obvious multiplication of parts, to one of ordinary skill in the art at the time of filing, to come to the expected result to add additional hydraulic cylinders so as to more efficiently move rails into place and to allow for the multiple cylinders to act as a redundancy so that the machine can still operate in the event of a failure of one of the cylinders. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 7, 2022